Citation Nr: 9910336	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-24 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder, to include traumatic degenerative changes of the 
left ankle with internal fixation devices in the left os 
talus.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1957.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1997 rating 
decision from the No. Little Rock, Arkansas, Regional Office 
(RO), which, in pertinent part, denied service connection for 
a left ankle disorder and a back disorder.  The veteran 
perfected a timely appeal to both of these issues.

It is also significant to note that this case was originally 
developed to include the additional issues of entitlement to 
service connection for residuals of a right ankle injury and 
residuals of a right shoulder injury.  By rating actions 
dated in February 1998 and April 1998, the RO granted service 
connection for residuals of a right ankle injury and for 
residuals of a right shoulder injury, respectively.  This is 
considered to be a full grant of benefits sought on appeal 
for these issues.


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
current left ankle disorder and a back disorder to service.


CONCLUSION OF LAW

The claims for entitlement to service connection for left 
ankle disorder and a back disorder are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995);  see also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1996).  This means that there must be evidence of 
disease or injury during service, a current disability, and a 
link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service or a service-connected disability, a 
competent opinion of a medical professional is required.  See 
Caluza at 504; Reiber v. Brown, 7 Vet.App. 513 (1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1131.  
Furthermore, service connection will be granted for 
arthritis, if it is manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records may have been destroyed 
at the National Personnel Records Center.  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
a case such as this, the Board has a heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991).  The only serve medical record on file is 
the separation medical examination conducted in November 
1957.  That examination report reveals the presence of an old 
injury to the right ankle and right shoulder.  No complaint 
or finding pertaining to the back, spine or left ankle was 
reported.  The morning reports show that the veteran was 
hospitalized in August 1955 at the US Army Hospital, Fort 
Benning, Georgia.  The disability involved was not reported.

The veteran's post service clinical records show that the 
veteran was hospitalized in May 1968 for several fractures, 
including a healing fracture of the talus of the left leg.  
The clinical history indicated that he had been previously 
hospitalized in March 1968 after sustaining multiple 
fractures, including a fracture of the left talus, in an 
automobile accident.  The veteran underwent a reduction of 
the fracture with application of a short leg cast.  The 
current hospitalization was for removal of the cast.  No 
reference was made to a back disorder.  

The veteran was hospitalized at a VA facility in January 1986 
for a of nonunion of the left talus.  The clinical history 
indicated that the veteran had a left ankle injury at the age 
of 20.  The veteran underwent a bone graft with open 
reduction and internal fixation of the left talus.  He was 
discharged from the hospital later in January 1986.  
Subsequently he received follow-up treatment at a VA 
outpatient clinic.  

The veteran received intermittent treatment at a VA 
outpatient clinic from 1995 to 1997 for various disorders, 
including complaints pertaining to the low back and left 
ankle.  He was initially seen for low back pain in August 
1996.  At that time he gave a 40 year history of low back 
pain.  When evaluated in September 1996 he reported multiple 
joint pain over the last 35 to 40 years.  The pain had become 
worse over the past three years.  X-rays showed degenerative 
changes of the L4-L5, and disc space narrowing of the L5-S1.  
VA X-rays of the left ankle taken in September 1996 showed 
mild post-traumatic degenerative changes of the left ankle 
and internal fixation in the left os talus.

A VA general medical examination was conducted in December 
1986.  At that time, the veteran stated that he fractured his 
left ankle when a truck turned over on him approximately 20 
years previously during active service.  He reported 
complaints of left ankle pain, which occurred every day, and 
constant dull back pain.  X-rays of the left ankle revealed 
an orthopedic screw within the anterior aspect of the talus, 
which showed minimal post-traumatic bony sclerosis.  It was 
also noted that the left ankle joint and talocalcaneal showed 
post-traumatic degenerative joint disease.  X-rays of the 
lumbar spine showed early degenerative changes of 
intervertebral osteochondrosis (degenerative disc disease) at 
L5-S1 level.  The diagnoses included old fracture of the left 
ankle and degenerative disk disease at L5-S1 with early 
degenerative arthritis. 

A statement from J. L. W. dated in December 1996 is to the 
effect that he served with the veteran in Georgia in July 
1955 when he slipped and fell into a drainage ditch hurting 
his back and ankle.

A statement from N. G. dated in December 1996 is to the 
effect that he visited the veteran in the hospital in Germany 
in 1957 after the veteran had fallen off the back of a truck.  
A statement from R. C. V. dated in December 1996 indicates 
that he served with the veteran in Georgia when he slipped 
and fell into a drainage ditch hurting his back and ankle at 
some time from July to September 1955.

A statement from B. E. V. dated in January 1997 notes that 
the veteran fell off the back of a truck hurting his back and 
leg in Fall 1956 or Spring 1957.  A statement from G. B. is 
to the effect that the veteran was in an accident in February 
or March 1956 and fractured his right shoulder.  Two lay 
statements dated in March 1998 are to the effect that the 
veteran was in an accident in 1956 and injured his shoulder.  

A VA orthopedic examination was performed in February 1997.  
At that time, the veteran stated that he injured his low back 
twice in service, but that he could not remember the dates.  
He also stated that he fell from a vehicle on one occasion 
and stepped in a hole on another occasion.  He reported 
complaints of constant low back pain with radiation to the 
right leg.  He indicated that he had increased pain with all 
activities and with weather changes.  The examiner concluded 
that the veteran had a diagnosis of residuals of a lumbar 
spine injury.

The veteran testified before a RO hearing officer in April 
1998 that injured his left ankle in Germany in 1955 or 1956 
when he fell from the back of a truck.  He stated that he did 
not know why this was not mentioned on his separation 
examination.  The veteran also testified that he injured his 
back twice while he was in the military.  He stated that the 
first injury occurred at Fort Benning when he fell into a 
drainage ditch.  He mentioned that this was the same injury 
that fractured his right ankle and that he was told that he 
had a bad back sprain.  He reported that he was hospitalized 
for several weeks in 1955.  He stated that the second injury 
occurred when he fell out of the back of a truck in 
Baumholder, Germany in 1956 or 1957.  He mentioned that a 
field range fell on top of him; that he straddled a water 
trailer tongue and that he was hospitalized at the 98th 
General Hospital.  He indicated that he was with the 48th 
medical battalion of the Second Armored Division. The veteran 
further testified that he didn't mention his back on his 
separation examination because he was 20 years old and it did 
not bother him at the time.  He stated that he just lived 
with his back problem since that time and that he has taken 
various over the counter medications for back pain.

In a subsequent statement, the veteran reported that he 
injured his left ankle when it was caught on a bumper.  This 
resulted in a huge gash, pulled ligaments and a hairline 
fracture. 

To summarize, the lay statements and testimony describing the 
in service accident and injuries to the left ankle and back 
and associated symptoms are considered to be competent 
evidence.  However, these facts, in and of themselves are 
insufficient to establish service connection.  In order to 
have a well-grounded claim there must be competent medical 
evidence, which establishes a nexus between the current 
disabilities and the veteran's service.

In this regard, the separation examination noted old injuries 
to the right ankle and shoulder.  However, no reference was 
made to injuries to the left ankle or back nor did the 
examination show any disability involving the left ankle or 
back.  The first postservice evidence of a left ankle 
disability was in March 1968 when the veteran open reduction 
for a fracture of the left talus resulting from an automobile 
accident.  This is more than 10 year following service.  
Additionally it is this injury which apparently required the 
surgery by the VA in January 1986.  The first postservice 
clinical evidence of a back disability was in 1996, 
approximately 38 years following his release from active 
duty.

The veteran has not furnished any competent medical evidence 
nor is there any competent medical evidence of record, which 
establishes a relationship between the current diagnosed left 
ankle and low back disabilities and his period of active 
duty, or any incident, which occurred therein.  Accordingly, 
his claims are not well grounded and must be denied. 

Further, the Board views the information provided in the 
statement of the case, supplemental statement of the case, 
and other correspondence from the RO, sufficient to inform 
the veteran of the elements necessary to complete his 
application for service connection for a left ankle disorder, 
to include traumatic degenerative changes of the left ankle 
with internal fixation devices in the left os talus, and a 
back disorder.  Robinette v. Brown, 8 Vet.App. 69 (1995).


ORDER

The claims for entitlement to service connection for left 
ankle disorder and a back disorder are denied.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

